Title: The American Commissioners to Simeon Deane, [20 December 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Deane, Simeon


Sir,
[December 20, 1777]
You will receive herewith a Packet for Monsr. L Moyne Commissaire &c. at Bourdeaux, and also a Packet for the Committee of Congress for Foreign affairs. You are directed to go for Bourdeaux without loss of Time and on your arrival within one Post of the City that you send forward your Servant to Mons. Le Moyne informing him that you have a Packet for him from Mons. D Sartine and pray him to give you his Orders where you can see him. And deliver it with your own hands, after which you are to attend his Orders for embarking for America, which we hope you will be able to effect in the Course of a few Days after your arrival at Bourdeaux. In the mean time keep yourself Secret and if you have occasion to write to us, send under Cover to Mr. Grand and Sign by the Name of Samuel D Arcy by which desire the Commissary to Call you and to introduce you on board the Ship. The Capt. who goes with you may take his old Name or any other. On your arrival at Boston or Portsmouth or elsewhere in the American States apply immediately to the Authority of the Place, if at Boston you will have Letters for the Committee of War to furnish you with Horses and necessarys to go immediately to the Congress with the Dispatches intrusted to your Care. Should the Vessel you sail in be attacked on the European Coast secrete your Dispatches in some Private Place; as if boarded and examined they will not Search Strictly but if actually boarded on the American Coast and near a Harbour Sink your Dispatches, and on your Arrival in Port inform the Congress of your having had them and of your misfortune.
You will keep an Account of all your Expences which will be repaid you, and we recommend you to the Honorable Congress for such other Rewards as your Services shall merit.
We deliver you the Sum of One hundred Louis D Ors, out of which you will give Capt. Knap and promise him as much more on your safe arrival in America, as to make up forty five or fifty Louis D Ors. The Sum paid in America to be equal to Money here.
Avoid sinking your Dispatches if possible nor do it untill the last Extremity. We are wishing you a quick and successful Voyage Sir your most obedient and very humble Servants
BFSDAL
Copy of Orders to Sn Deane going express
